Held, that a court of admiralty was authorized to issue the process, but that the process was defective in not containing the names of the garnishees. Held, also, that the affidavit read is not sufficient to contradict the marshal’s return that the defendant could not be found. Ordered, therefore, that the attachment be set aside, so far as regards the Broadway Bank, which was not named in the libel, and the process be amended by inserting therein the name of the American Exchange Bank, the garnishee mentioned in the libel, with leave to the defendant to renew the motion on further affidavits.